Giambrone v Niagara Mohawk Power Corp. (2019 NY Slip Op 06910)





Giambrone v Niagara Mohawk Power Corp.


2019 NY Slip Op 06910


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


811 CA 19-00104

[*1]JEANNETTE C. GIAMBRONE, NINO E. GIAMBRONE, PLAINTIFFS-RESPONDENTS, AND NATIONWIDE MUTUAL INSURANCE COMPANY, AS SUBROGEE OF JEANNETTE C. GIAMBRONE AND NINO E. GIAMBRONE, PLAINTIFF-RESPONDENT,
vNIAGARA MOHAWK POWER CORPORATION, DOING BUSINESS AS NATIONAL GRID, AND PETER T. SMITH, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


BARCLAY DAMON LLP, BUFFALO (DENNIS R. MCCOY OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.
LAW OFFICE OF CHARLES F. HARMS, JR., GARDEN CITY (ANGELO CAPALBO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered October 1, 2018. The order denied defendants' motion for sanctions against plaintiffs pursuant to CPLR 3126. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Giambrone v Niagara Mohawk Power Corp. ([appeal No. 1] — AD3d — [Sept. 27, 2019] [4th Dept 2019]).
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court